 Case 2:17-cv-00098-GJQ-MV ECF No. 50 filed 06/23/20 PageID.348 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                              __________________________

ALBERT REGINALD ROBINSON #602273,

              Plaintiff,                                          Case No. 2:17-CV-98

v.                                                                HON. GORDON J. QUIST

UNKNOWN KILLIPS, et al.,

            Defendants.
__________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On May 26, 2020, U.S. Magistrate Judge Maarten Vermaat issued a Report and

Recommendation (R. & R.), recommending that the Court grant Defendants’ motion for summary

judgment. (ECF No. 49). The Court has reviewed the R. & R. No objections have been filed

pursuant to 28 U.S.C. § 636(b). Thus, the Court will adopt the R. & R.

       THEREFORE, IT IS HEREBY ORDERED that the May 26, 2020, Report and

Recommendation (ECF No. 49) is adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ motion for summary judgment (ECF No.

41) is GRANTED for the reasons set forth in the R. & R. Therefore, Plaintiff’s claims are

dismissed without prejudice.

       This case is concluded.

       A separate judgment will enter.


Dated: June 23, 2020                                       /s/ Gordon J. Quist
                                                          GORDON J. QUIST
                                                    UNITED STATES DISTRICT JUDGE
